 


109 HR 5802 RH: NPS Concessions Reform Act of 2006
U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 380
109th CONGRESS 2d Session 
H. R. 5802
[Report No. 109–640] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2006 
Mr. Pearce introduced the following bill; which was referred to the Committee on Resources 
 

September 6, 2006
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on July 13, 2006

A BILL 
To amend the National Park Service Concessions Management Improvement Act of 1998, to extend to additional small businesses the preferential right to renew a concessions contract entered into under such Act, to facilitate the renewal of a commercial use authorization granted under such Act, and for other purposes. 
 

1.Short titleThis Act may be cited as the NPS Concessions Reform Act of 2006.
2.Annual gross receiptsSection 403(8) of the National Park Service Concessions Management Improvement Act of 1998 (16 U.S.C. 5952(8)) is amended—
(1) by amending subparagraph (A)(ii) to read as follows:

(ii)Subject to subparagraph (C), concessions contracts with anticipated annual gross receipts under $750,000, such amount to be adjusted annually to reflect changes in the Consumer Price Index as of the date of the enactment of this clause. An incumbent concessions contract holder with another concessions contract with annual gross receipts of $750,000 or more, not including an outfitting and guide concession contract, is not eligible for the right authorized by paragraph (7).; and
(2)in subparagraph (C), by striking $500,000 and inserting $750,000, such amount to be adjusted annually to reflect changes in the Consumer Price Index as of the date of the enactment of the NPS Concessions Reform Act of 2006.
3.DebriefingSection 403(5) of the National Park Service Concessions Management Improvement Act of 1998 (16 U.S.C. 5952(5)) is amended by adding at the end the following:

(D)DebriefingThe Secretary shall provide to any person, corporation, and other entity that submitted a proposal and who was not awarded a proposed concessions contract a debriefing as to why they were not selected as submitting the best proposal for that concessions contract. Such debriefing must be requested and must be made within 90 days of the award of the concessions contract. The Secretary shall not be required to disclose any proprietary information of the person, corporation, or other entity that was selected as submitting the best proposal and awarded the concessions contract..
4.Leasehold surrender interest and source of fundsSection 405(a)(2)(A) of the National Park Service Concessions Management Improvement Act of 1998 (16 U.S.C. 5954(a)(2)(A)) is amended by inserting after pursuant to this title the following: and may be pledged as security for other National Park Service contracts using a combination of leasehold surrender interest if holding one or more contracts with the National Park Service, and the proceeds resulting from such pledged security shall not be restricted for use in the park or parks for which the leasehold surrender interest was pledged.
5.Commercial use authorizationSection 418 of the National Park Service Concessions Management Improvement Act of 1998 (16 U.S.C. 5966) is amended—
(1)in subsection (c), by adding after “authorized use.” the following: “Such uses shall be subject to limitations and fees comparable to those that may be imposed on other authorization holders for the same or similar activities.”;
(2)by amending subsection (e), to read as follows:

(e)DurationThe term of any authorization, not subject to limited numbers pursuant to (b)(2)(D), shall not exceed 5 years. Where it is determined that only limited numbers of authorizations shall be issued, the term of such authorizations shall not exceed 5 years. Such authorizations may be issued to those applicants that have—
(1)demonstrated the capability to provide quality visitor services; and
(2)experience with the resources and values in the park unit for which the authorization is issued.; and
(3)by adding at the end the following:

(g)Cost RecoveryThe Secretary shall not seek to recover costs from applicants or authorized holders related to capacity studies and recreation activities and monitoring not associated with authorizations..
 

September 6, 2006
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
